Title: From Thomas Jefferson to William Short, 7 February 1807
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington Feb. 7. 07
                        
                        I now inclose you a draught of the bank of the US. of this place on that of Philadelphia for five hundred
                            dollars. I am extremely uneasy at the unfortunate fate of my envois of seeds to Madame de Tessé. I fear she will think me
                            a very inattentive friend. fall was twelvemonth, I prepared, as you know, a box of seeds, well assorted, well packed,
                            sound & fresh, and sent it by a ship from Baltimore to Nantes, addressed to our Consul there; and I wrote by the same
                            conveyance to Made. de Tessé. having not heard from her, I apprehended some miscarriage, & on enquiry after the fate of
                            the vessel at Baltimore I learnt it had been taken by the English, carried into England, was acquitted, & pursued her
                            voyage to Nantes where she did not arrive till April. but I have heard nothing of the box, & fear Made. de Tessé has
                            neither recieved that nor my letter. I prepared a similar box in November last & was waiting for the ripening of a
                            particular seed, when our river closed up, a month earlier than usual, & the box remains still in my room. but I will
                            send it by the first conveyance after the river opens. should you be writing to Made. de Tessé, I would thank you just to
                            mention these disappointments, in order to save me in her opinion until I can forward my collection. Accept affectionate
                            salutations and assurances of constant esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    